DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakurta et al., US PGPUB No. 20200034622 A1, hereinafter Thakurta, and further in view of McGill et al., US PGPUB No. 20200387127 A1, hereinafter McGill.

Regarding claim 1, Thakurta discloses a time series data display device that displays time series data (Thakurta; a data range (i.e. time series data) display device that displays data range (i.e. time series data) [¶ 0150-0151], as illustrated within Fig. 11; wherein, a display device is configured to display [¶ 0129-0130 and ¶ 0136], as depicted within Fig. 6, moreover an AR device configured to display [¶ 0157-0159], as depicted within Fig. 15), the time series data display device comprising:
a display unit that outputs display data regarding the time series data (Thakurta; the time series data display device, as addressed above, comprising an optical projection system (i.e. display unit) that outputs display data regarding the data range (i.e. time series data) [¶ 0150-0151], as illustrated within Fig. 11), wherein the display unit includes a general display generation unit that generates general display data for general display of a general tendency of the time series data (Thakurta; the optical projection system (i.e. display unit), as discussed above, includes a general data module (i.e. display generation unit) that generates general display data for general display of a general tendency of the data range (i.e. time series data) [¶ 0129-0130 and ¶ 0150-0151], as illustrated within Fig. 11; moreover, data module configured to generate media data [¶ 0127-0128]), and a detailed display generation unit that generates detailed display data for detailed display of detailed values of the time series data (Thakurta; a detailed data module (i.e. display generation unit) that generates detailed display data for detailed display of detailed individual values of the data range (i.e. time series data) [¶ 0127-0128 and ¶ 0150-0151]), and the general display displays frequency or density of individual data Thakurta; the general display displays period (i.e. frequency or density) of individual data configuring the data range (i.e. time series data) at each position of the data range (i.e. time series data) on a rendering plane [¶ 0150-0151 and ¶ 0153], as illustrated within Fig. 11 and Fig. 13), with a visual effect in accordance with the frequency or the density (Thakurta; a visual effect in accordance with the period (i.e. frequency or density) [¶ 0150-0151 and ¶ 0153], as illustrated within Fig. 11 and Fig. 13).  
Thakurta fails to disclose detailed individual values of the time series data.
However, McGill teaches generating detailed display data for detailed display of detailed individual values of the time series data (McGill; generating detailed display data for detailed display of detailed individual values of the time range (i.e. time series data) [¶ 0035-0037], as illustrated within Fig. 4; wherein, multiple readings per second of active power (i.e. kilowatts) [¶ 0050] is/are collected [¶ 0043-0044 and ¶ 0046], as depicted within Fig. 8).
Thakurta and McGill are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Thakurta, to incorporate generating detailed display data for detailed display of detailed individual values of the as taught by McGill), in order to provide improved equipment maintenance that is efficient in real-time (McGill; [¶ 0003-0004]).

Regarding claim 2, Thakurta in view of McGill further discloses the time series data display device according to Claim 1, wherein the time series data is one or more pieces of sensor data acquired from an industrial machine via a communication network (Thakurta; the data range (i.e. time series data) is one or more pieces of sensor data acquired from an industrial machine via a communication network [¶ 0134-0135 and ¶ 0150-0151], as illustrated within Fig. 11; moreover, mixed reality system in connection with building management system [¶ 0097-0098] involving a network [¶ 0099-0100, ¶ 0102, and ¶ 0105], as depicted within Fig. 5).  

Regarding claim 3, Thakurta in view of McGill further discloses the time series data display device according to Claim 1, wherein the display unit further includes an AR display generation unit that generates AR display data for superposing the general display on an image of reality (Thakurta; the optical projection system (i.e. display unit) further includes an AR display generation unit that generates AR display data for superposing the general display on an image of reality [¶ 0150-0151 and ¶ 0157-0159], as illustrated within Fig. 11 and Fig. 15).
  
Regarding claim 4, Thakurta in view of McGill further discloses the time series data display device according to Claim 1, wherein the visual effect represents the data  Thakurta; the visual effect [¶ 0148] represents the data [¶ 0150-0152] with color, brightness, or height [¶ 0159-0160]).
McGill further teaches the visual effect represents the frequency with color, brightness, or height (McGill; the visual effect represents the frequency with height [¶ 0036-0037 and ¶ 0050], as illustrated within Fig. 4).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Thakurta as modified by McGill, to incorporate the visual effect represents the data with color, brightness, or height (as taught by McGill), in order to provide improved equipment maintenance that is efficient in real-time (McGill; [¶ 0003-0004]).

Regarding claim 6, Thakurta in view of McGill further discloses the time series data display device according to Claim 1, wherein the display unit further includes an aggregate display generation unit that generates aggregate display data for aggregate display of the general display regarding a pieces of the time series data (Thakurta; the optical projection system (i.e. display unit) further includes a combined reality display (i.e. aggregate display generation unit) that generates combined/aggregate display data for combined/aggregate display of the general display regarding a pieces of the data range (i.e. time series data) [¶ 0150-0151 and ¶ 0157-0159], as illustrated within Fig. 11 and Fig. 15).
McGill further teaches a plurality of pieces of the time series data (McGill; a plurality of pieces of the time series data (i.e. time range) [¶ 0035-0037 and ¶ 0050], as illustrated within Fig. 4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Thakurta as modified by McGill, to incorporate generating detailed display data for detailed display of detailed individual values of the time series data (as taught by McGill), in order to provide improved equipment maintenance that is efficient in real-time (McGill; [¶ 0003-0004]).

Regarding claim 7, Thakurta in view of McGill further discloses the time series data display device according to Claim 6, wherein the aggregate display displays, for the plurality of pieces of the time series data, data values with high frequency or density at each time, or an average value or a median value of the data values themselves at each time, with a visual effect (Thakurta; the combined/aggregate display displays data values with a high period (i.e. frequency or density) [¶ 0150-0152 and ¶ 0159], as depicted within Fig. 15; moreover, total/lifetime value [¶ 0150-0151 and ¶ 0153], as illustrated within Fig. 11 and Fig. 13).
McGill further teaches the plurality of pieces of the time series data (McGill; a plurality of pieces of the time series data (i.e. time range) [¶ 0035-0037 and ¶ 0050], as illustrated within Fig. 4), data values with high frequency or density at each time, or an average value or a median value of the data values themselves at each time, with a visual effect (McGill; data values with high frequency or density at each time with a visual effect or an average value or a median value of the data values themselves at each time with a visual effect [¶ 0035-0037 and ¶ 0050], as illustrated within Fig. 4).
Thakurta and McGill are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Thakurta as modified by McGill, to incorporate the plurality of pieces of the time series data, data values with high frequency or density at each time, or an average value or a median value of the data values themselves at each time, with a visual effect (as taught by McGill), in order to provide improved equipment maintenance that is efficient in real-time (McGill; [¶ 0003-0004]).

Regarding claim 8, Thakurta in view of McGill further discloses the time series data display device according to Claim 6, wherein the aggregate display displays time series data exhibiting a similar change tendency of frequency or density alongside, among the plurality of pieces of the time series data (McGill; among the plurality of pieces of the time range (i.e. time series data) the combined/aggregate display displays time range (i.e. time series data) exhibiting a similar change tendency of frequency or density alongside the time range (i.e. time series data) [¶ 0035-0037 and ¶ 0050], as illustrated within Fig. 4).  
Thakurta as modified by McGill, to incorporate the aggregate display displays time series data exhibiting a similar change tendency of frequency or density alongside, among the plurality of pieces of the time series data (as taught by McGill), in order to provide improved equipment maintenance that is efficient in real-time (McGill; [¶ 0003-0004]).

Regarding claim 9, Thakurta in view of McGill further discloses the time series data display device according to Claim 6, wherein the aggregate display displays data with frequency or density exceeding a predetermined threshold, with a visual effect different from other visual effects (Thakurta; with a visual effect different from other visual effects the combined/aggregate display displays data with data [¶ 0150-0151] exceeding a predetermined requirement/threshold [¶ 0152-0153 and ¶ 0159]).  



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakurta in view of McGill as applied to claim(s) 1 above, and further in view of Neuenschwander et al., US PGPUB No. 20200081045 A1, hereinafter Neuenschwander.

Regarding claim 5, Thakurta in view of McGill further discloses the time series data display device according to Claim 1, wherein the detailed display is a diagram of McGill; the detailed display is a diagram of the individual data configuring the time range (i.e. time series data) [¶ 0036-0037 and ¶ 0050], as illustrated within Fig. 4).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Thakurta as modified by McGill, to incorporate the detailed display is a diagram of the individual data configuring the time series data or a list display of the individual data configuring the time series data (as taught by McGill), in order to provide improved equipment maintenance that is efficient in real-time (McGill; [¶ 0003-0004]).
Thakurta in view of McGill fails to disclose a scatter diagram.
However, Neuenschwander teaches a scatter diagram of the individual data configuring the time series data (Neuenschwander; scatter diagram of the individual data configuring the time series data [¶ 0067-0068 and ¶ 0074], as illustrated within Fig. 6).
Thakurta in view of McGill and Neuenschwander are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visual effect. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Thakurta as modified by McGill, to incorporate a scatter diagram of the individual data configuring the time as taught by Neuenschwander), in order to provide accurate equipment measurements (Neuenschwander; [¶ 0003-0004]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/           Examiner, Art Unit 2616